Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 3, 11-12, 34-36, 45, 49, 52-56, 58-63 have been withdrawn, these claims are cancelled by examiners amendment.  
The application has been amended as follows:
IN THE CLAIMS:
3. (CANCELED)
	11. (CANCELED)
	12. (CANCELED)
	34. (CANCELED)
	35. (CANCELED)
	36. (CANCELED)
	45. (CANCELED)
	49. (CANCELED)
	52. (CANCELED)
	53. (CANCELED)
	54. (CANCELED)
	55. (CANCELED)
	56. (CANCELED)
	58. (CANCELED)

	60. (CANCELED)
	61. (CANCELED)
	62. (CANCELED)
	63. (CANCELED)

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed 09/29/2021 have overcome the claim rejections under 35 USC 112(a).  The claims all require an Asparagus plant in which functional expression of a DUF247 domain-containing protein with SEQ ID NO:2, encoded by a dominant Gynoecium Development Suppressor (GDS) gene having at least 95% sequence identity to SEQ ID NO:3 is reduced by disruption of the GDS having at least 95% sequence identity to SEQ ID NO:3.  There is no teaching of a modification of a sequence having at least 95% identity to SEQ ID NO:3 of the instant application, the closest prior art is Donnison et al which discloses hermaphroditic asparagus plants comprising deleted regions of the Y chromosome, the office contends that these hermaphroditic plants comprising deleted Y chromosome regions would have reduced DUF247 expression but these may not have direct disruption of the DUF247 domain-containing protein and as such claims 1, 3-7, 11, 15-16, 18, and 22 are allowed.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3, 11-12, 34-36, 45, 49, 52-56, 58-63 directed to an invention non-elected with traverse in the reply filed on November 30, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
Claims 8, 10, 39-44, 46, and 48 are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663           
                                                                                                                             
/WEIHUA FAN/Examiner, Art Unit 1663